CONFESSION OF ERROR

PER CURIAM.
Based on appellee State of Florida’s confession of error filed in this cause, as well as our own independent review of the record, the sentence is reversed due to the trial court’s failure to justify the sentence of life imprisonment as a violent career criminal. See Smith v. State, 842 So.2d 1047 (Fla. 3d DCA 2003). The case is remanded to the trial court to allow appellant Andrew Henry Mann to withdraw his plea, or for re-sentencing within the guidelines by a different judge, pursuant to Wilson v. State, 845 So.2d 142 (Fla.2003) (the record must rebut any presumption of vindictiveness).
Reversed and remanded.